Per Curiam.
Plaintiffs are police officers employed by the Roseville Police Department. Their complaint, filed June 11, 1980, alleged certain irregularities in an examination administered by defendant as part of its evaluation of these officers for promotion to police sergeant. Defendant did not write this test but used a format developed by the International Personnel Management Association. Defendant has appealed as of right from a circuit court order enjoining the use of these test results.
Because of the absence of a complete record to determine the basis of defendant’s decision, the circuit court conducted a hearing to receive testimony from the parties. See Drouillard v Roseville, 9 Mich App 239; 156 NW2d 628 (1967). At the circuit court hearing, each party introduced an expert witness who testified regarding the validity of the examination and the ability of the exam to provide an adequate ranking of the officers who took the test. Prior test takers were also introduced to testify concerning irregularities in the examination including: giving of identical tests *308from year to year, resulting in some officers having answers to some of the 1980 test questions; problems with test books having been broken open; and confusion concerning the same identification number having been given to a number of persons taking the test.
The trial court issued its opinion on January 7, 1981, finding that defendant’s review procedure, allowing exam takers to review their exams and take notes concerning these exams, destroyed the credibility of subsequent testing when these same exams were used. The trial court pointed out that the national average for officers scoring above 125 on the exam was .6% as compared with the Rose-ville average of 21% scoring above 125. Accordingly, the trial court found that the test could not be considered competitive and, therefore, violated the statutory requirements of MCL 38.507; MSA 5.3357.
This Court set forth the standard of review for decisions of a municipal civil service commission in Core v Traverse City, 89 Mich App 492, 498; 280 NW2d 569 (1979), as follows:
“The nature of a court’s review of the decision of a municipal civil service commission is to determine whether the decision is supported by competent, material and substantial evidence. The court is not to determine whether the probabilities preponderate one way or the other but simply to determine whether the evidence is such that it will justify the finding as a legitimate inference from the facts proved, whether that inference would or would not have been drawn by the appellate tribunal. Hunn v Madison Heights, 60 Mich App 326; 230 NW2d 414 (1975); Werner v Macomb County Civil Service Comm, 77 Mich App 533; 258 NW2d 549 (1977).”
A review of the evidence and the limited nature *309of the review available to the trial court leaves this Court with the impression that the circuit court improperly enjoined defendant from relying upon the 1980 exam scores. While defendant’s procedure regarding review and administration of the exam is suspect, there is sufficient support on the record to conclude that the exam was competitive within the meaning of the statute. MCL 38.512; MSA 5.3362 provides only that the exam shall be practical in its character "and include such inquiries, as will fairly and fully test the comparative merit and fitness of the persons examined to discharge the duties of the employment sought by them”. Defendant’s expert witness, Lawrence Roy Binder, testified that, while the exam would not be valid to determine the ranking of Roseville officers against a national sample, it would be valid in ranking individual officers within the Roseville group. The purpose of a selection device such as the civil service examination is to identify individual differences among people who have taken the test. To properly determine the validity of the exam, the year-to-year scores and the relative positions of the persons within the testing group must be considered. In Roseville, the rankings of the officers correlated fairly consistently when the 1975, 1977 and 1980 exams were compared. This factor indicated that the 1980 exam would be a reliable measure of an officer’s ability in a competitive exam situation.
The trial court was not in a position to weigh the internal procedures of defendant. Defendant’s finding that the test was competitive and its resolution of all improprieties involved may be legitimately inferred from the testimony given and the record of its minutes. Core, supra, 498, citing Hunn v Madison Heights, 60 Mich App 326; 230 *310NW2d 414 (1975); Werner v Macomb County Civil Service Comm, 77 Mich App 533; 258 NW2d 549 (1977), lv den 402 Mich 836 (1977).
The circuit court order enjoining defendants from using these test results is vacated and the case remanded to the circuit court for dismissal of plaintiffs’ complaint with prejudice.